Title: To James Madison from William C. C. Claiborne, 29 May 1804 (Abstract)
From: Claiborne, William C. C.
To: Madison, James


29 May 1804, New Orleans. “In the District of Atakapas a very great dispute has arisen between two Priests. A man of the name of Barrier was superceded by M. Laussat, and a priest of the name of Veal named his sucessor.
“Lately the Head of the Catholic Church in Louisiana, a Mr. Welsh, recalled Veal declared his powers under M. Laussat nul and reinstated Barrier.
“A few Sundays since, the rival priests appeared at the Church attended by their different Partizans who were numerous and very much inflamed.
“Lieutenant Hopkins the Civil Commandant of the District, apprehending that the public peace was endangered, took upon himself to shut the doors of the Church, and deny entrance to either party, until the matter was reported to me, and my instructions received.
“This expedient preserved the public peace, and was I learn very pleasing to all parties.
“I have referred the affair to the Revd. Mr. Welsh the head of the Catholic Church in Louisiana, and addressed to Lieut. Hopkins a letter of which the enclosed No. 1 is a copy.
“I have now certain information that the privateer I mentioned in my last, took on her passage two prizes the one an American and the other an English vessel.
“The first is anchored at the mouth of the Mississippi, the Second is in the river, a little below Plaquemine: It is not improbable but an attempt may be made to sell the prize-goods in this city.”
 